Citation Nr: 0811543	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-08 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a right knee 
disability.






ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1955 to 
September 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007). 
 
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  On remand, the AOJ should address any 
notice deficiencies regarding the decision reached in 
Dingess, supra. 
 
The duty to assist includes obtaining service personnel 
records, VA treatment records, and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  38 U.S.C.A. § 5103(d); Duenas v. 
Principi, 18 Vet. App. 512 (2004).


The veteran contends that he injured his right knee in 
service.  The veteran recounted in a July 2004 letter that he 
was accidentally hit in the right knee by a snow shovel while 
stationed at Sado Shima, Japan, during the winter of 1956.  
The veteran reported that the pain from the injury lasted 
several days, and that the cold temperature worsened the 
pain, which prevented him from sleeping on the night of the 
injury.  Moreover, the veteran stated that there was no 
doctor on the island, and that the medic was unable to 
determine whether the knee was broken or otherwise damaged.  
No contemporaneous records of treatment for this incident 
appear in the veteran's service medical records.

The veteran's service medical records show that he sought 
treatment for one of his knees in November 1957, and that the 
x-ray was negative.  The records also show that he injured 
his right knee while playing softball in July 1958.  The 
veteran had an abrasion on his kneecap from the injury, but 
an x-ray showed that the knee was not fractured.

On remand, the AOJ should attempt to obtain any records of 
the veteran's snow shovel injury, including incident reports 
and medical records.

The veteran also reported in a July 2004 letter that he had 
right knee surgery in 1991 to relieve some of the pain, but 
that some pain remains during cold or damp weather, and a 
knot also remains on his knee.  In a January 2005 letter, the 
veteran stated that the knee surgery took place in Rockwood, 
Tennessee, in 1992.  In his notice of disagreement of July 
2005, the veteran stated that the right knee surgery occurred 
in 1991.  Records of the veteran's right knee surgery in 1991 
or 1992 should be obtained.

The veteran sought VA treatment for his chronic right knee 
pain, on several different occasions, from June 2004 to 
January 2006, and he was diagnosed with degenerative joint 
disease in the right knee in August 2005, November 2005, and 
January 2006.  However, a VA diagnosis in June 2004 showed 
that the veteran had normal range of motion in his right 
knee, with no swelling or tenderness.

The veteran also reportedly had x-rays of his right knee 
taken in June 2004, but the results of this test are not 
available in the claims file for review.  On remand, any 
records of the veteran's x-rays of the right knee should be 
obtained.

B. McLean, M.D., a private doctor, stated in January 2006 
that the veteran has worsening problems with his right knee--
including pain, edema, and limitation of range of motion--and 
he opined that the problems arose from an injury in service 
which required surgery.  Dr. McLean further stated that the 
veteran requires muscle relaxers and pain medications in 
order to remain functional.  The doctor further noted that 
the veteran was a long time patient.

On remand, the AOJ should attempt to obtain the veteran's 
medical records from Dr. McLean, and determine the length of 
time during which the veteran was a patient of Dr. McLean.

On remand, the AOJ should ask the veteran to identify all 
health care providers that have treated him for his right 
knee disorder since February 2006, if not already in the 
claims file.  The AOJ should then attempt to obtain such 
records. 

VA examinations for the purpose of nexus opinions are 
necessary because (1) the record contains competent evidence 
of current symptomatology; (2) there are relevant notations 
concerning such in the veteran's service medical records; and 
(3) the evidence indicates that the claimed disabilities may 
be associated with in-service injuries.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006) (recognizing that the 
latter element is a low threshold).  In this case, the 
veteran's competent evidence of current symptomatology 
includes his VA medical records from June 2004 through 
January 2006, as well as his private medical records from 
January 2006.  This evidence indicates that the veteran's 
right knee disability may be associated with the in-service 
injuries documented in the veteran's service medical records 
of November 1957 and July 1958, and in his letter of July 
2004.
 
On remand, after receipt of any available medical records, 
the veteran should be scheduled for a VA examination by an 
appropriate specialist to ascertain the nature, extent, and 
etiology of his right knee disorder.  The examiner should 
indicate whether any disorders found either began during or 
were caused by the veteran's time on active duty.  The 
examiner is further requested to determine whether the 
veteran's previously diagnosed degenerative joint disease, if 
found, is related to injuries to the right knee noted during 
active service.

Accordingly, the case is REMANDED for the following action:

1.  Review the entire file and ensure for 
the 
issue on appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 & 
Supp. 2007) and 38 C.F.R. § 3.159 (2007) 
is fully satisfied.  In particular, VA 
must send the veteran a corrective notice 
that includes an explanation as to the 
information or evidence needed to 
establish an effective date and increased 
rating, if service connection is granted, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant.

2.  Obtain any service medical records of 
the veteran's 1956 snow shovel injury at 
Sado Shima, Japan, including incident 
reports and medical records.

3.  Obtain any records of the veteran's 
right knee surgery in Rockwood, Tennessee, 
in 1991 or 1992.

4.  Obtain any records of the veteran's x-
rays of the right knee in June 2004 
conducted at the Sheveport VA Medical 
Center (VAMC).

5.  Obtain the veteran's medical records 
from Dr. McLean, and determine the length 
of time during which the veteran was a 
patient of Dr. McLean.

6.  Obtain the veteran's private and VA 
treatment records from February 2006 
through the present.

7.  Schedule the veteran for an orthopedic 
examination, by an appropriate specialist.  
The examiner should diagnose any right 
knee disability, including degenerative 
joint disease, if applicable; if any right 
knee disability is diagnosed, the examiner 
should provide an opinion as to whether it 
is as likely as not that any diagnosed 
right knee disability was caused by the 
veteran's time in service.  A complete 
rationale should be provided for any 
opinions expressed.  The VA examiner 
should be provided with the claims folder, 
and should note that the claims folder was 
provided.

8.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

